Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11099244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor device comprising: wherein the excitation wiring is disposed on a surface side of the semiconductor substrate and at a position that is apart from the magnetosensitive portion, and overlaps a center position of the width of the magnetosensitive portion as viewed in plan view from the first direction, wherein at the position at which the excitation wiring is disposed, a distance from the center position of the width of the magnetosensitive portion to the first end surface is equal to or smaller than a distance from the center position of the width of the magnetosensitive portion to the second end surface as viewed in the plan view, and wherein a value "u" is 0.6 or more as instantly claimed, and in combination with the additional limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/Jose R Diaz/Primary Examiner, Art Unit 2815